DETAILED ACTION
1.	This communication is in response to Application No. 16/566,112 filed on September 10, 2019 in which claims 16-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements submitted on 12/13/2019, 12/17/2020, and 10/05/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: 
“illumination system” in Claim 28 and its dependents.
“detection system” in Claim 28 and its dependents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
8.	Claims 28 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 28 and its dependents invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant’s specification does not appear to provide sufficient structure for “illumination system” and “detection system”. The specification simply recites the components of the “illumination system” without describing how the structure performs the entire function in the claim language. Further, the specification simply recites “a detection system configured to detect a detected characteristic of physical system arising from the illumination” without describing how the structure performs the entire function in the claim language. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claim 29 further recites “a lithographic cell comprising the apparatus of Claim 28”. However, this limitation is insufficient because there does not appear to be support within the applicant’s specification regarding the structure of the lithographic cell, and further, how the lithographic cell is modified to include a processor. Thus, it is unclear what the according structure/apparatus refers to. 

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 17 recites a method of determining a characteristic of a physical system having a material structure comprising: receiving a trained neural network with its network architecture configured based on a model of scattering of radiation by the material structure along the radiation's path; and using the trained neural network to determine the characteristic of the physical system.
	2A Prong 1: The limitation determining a characteristic of a physical system having a material structure, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “receiving a trained neural network with its network architecture configured based on a model of scattering of radiation by the material structure along the radiation’s path”, the determining of a characteristic of a physical system having a material structure may be performed manually by a user’s determination. Further, the limitation to determine the characteristic of the physical system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “using the trained neural network”, the determining of a characteristic of the physical system may be performed manually by a user’s determination. If a claim limitation, under its broadest
reasonable interpretation, covers performance of the limitation in the mind but for the recitation of
generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
	2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – receiving a trained neural network with its network architecture configured based on a model of scattering of radiation by the material structure along the radiation’s path. The trained neural network with its network architecture configured based on a model of scattering of radiation by the material structure along the radiation’s path is recited at a high-level of generality (i.e., a neural network generically trained and with architecture configured based on scattering of radiation) such that it amounts to no more than mere training to apply the exception using generic machine learning components. Further, the claim recites using the trained neural network. The trained neural network is again recited at a high-level of generality (i.e., as a generically trained neural network) such that it amounts to no more than mere instructions to apply the exception using generic machine learning components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
	2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving a trained neural network with its network architecture configured based on a model of scattering of radiation by the material structure along the radiation’s path amounts to no more than mere instructions to apply the exception using generic machine learning components. Mere instructions to apply an exception using generic machine learning components cannot provide an inventive concept. Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the trained neural network amounts to no more than mere instructions to apply the exception using generic machine learning components. Mere instructions to apply an exception using generic machine learning components cannot provide an inventive concept. The claim is not patent eligible.
	For the reasons above, Claim 17 is rejected as being directed to an abstract idea without significantly more.

11.	Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 27 is an apparatus type claim that recites “a neural network with its network architecture configured based on a model of scattering of radiation by a material structure of a physical system along the radiation’s path”. The means to implement the neural network may be interpreted as software per se and the apparatus is not tangibly embodied on any sort of physical medium.

12.	Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 30 is a computer program product type claim that recites “a computer program product comprising machine readable instructions for causing a data processing apparatus to perform operations of the method of Claim 16”. The means to implement the data processing apparatus to perform operations of the method of Claim 16 may be interpreted as software per se and the computer program product is not tangibly embodied on any sort of physical medium.

Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


14.	Claims 16, 22, 27, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rui et al. (hereinafter Rui) (US PG-PUB 20180330233).
Regarding Claim 16, Rui teaches a method of providing a trained neural network comprising: 
providing a neural network with its network architecture (Rui, Par. [0006], “The one or more executable routines, when executed by the processing component, cause acts to be performed comprising: accessing measured data acquired by an imaging scanner; providing the measured data or a single scatter profile derived from the measured data to a trained neural network as an input; receiving as an output from the trained neural network a scatter profile or one or more convolution kernel parameters; and generating a scatter corrected image using the measured data and a final scatter derived from one of the scatter profile or a convolution kernel parameterized with the one or more convolution kernel parameters.”, thus, the neural network is provided with its network architecture) configured based on a model of scattering of radiation (Rui, Par. [0061], “In general, inputs to the neural network 248 may include transmission profiles, emission profiles, attenuation profiles, single scatter profiles, clinical patient information, reconstructed images, scout scans or atlas images. Outputs from the neural network 248 may include single scatter profiles, multiple scatter profiles, total scatter profiles, scatter-corrected emission profiles, scatter-corrected transmission profiles, scatter-corrected attenuation profiles, and scatter-kernel parameters. The functionality of the network as discussed herein is to estimate scattered radiation.”, therefore, a neural network is provided with its network architecture configured based on a model of scattering radiation) by a material structure of a physical system along the radiation's path (Rui, Par. [0024-0025], “In practice, such tomographic reconstruction approaches assume that a detection event corresponds to a detected particle or photon that has traveled in a straight line-of-flight, such as from an emission location or radiation source. However, some number of detected events arise from non-linear trajectories, where the detected particle or photon deviates from a straight path through the imaged volume due to one or multiple interactions with other structures or particles within the imaged volume. Such scattering is a source of artifacts and the correction of scattering is of benefit in obtaining high quality images for diagnosis or obtaining quantitative measurement metrics from the images. In conventional approaches, convolution-based scatter correction algorithms are used for CT, CBCT, PET and X-ray radiography modalities to address scatter artifacts. These algorithms require fine tuning of a convolution kernel, and typically require measurement data for the kernel parameter tuning. This process is complicated and designing an accurate kernel can be difficult.”, therefore, a material structure of a physical system along the radiation’s path is disclosed); and 
training the neural network (Rui, Par. [0008], “In an additional embodiment, a method for training a neural network is provided. In accordance with this method, a set of training data is probabilistically generated. A neural network is trained using the set of training data to output a scatter profile, a multiple scatter profile, a scatter-corrected dataset, or one or more parameters of a scatter convolution kernel”, thus, the neural network is trained).

Regarding Claim 22, Rui teaches the method of claim 16, wherein: 
the providing the neural network comprises providing different units in a hidden layer corresponding to different respective types of scattering of the radiation with the material structure (Rui, Par. Par. [0029], “As discussed herein, deep learning techniques (which may also be known as deep machine learning, hierarchical learning, or deep structured learning) are a branch of machine learning techniques that employ mathematical representations of data and artificial neural network for learning. By way of example, deep learning approaches may be characterized by their use of one or more algorithms to extract or model high level abstractions of a type of data of interest. This may be accomplished using one or more processing layers, with each layer typically corresponding to a different level of abstraction or a different stage or phase of a process or event and, therefore potentially employing or utilizing different aspects of the initial data or outputs of a preceding layer (i.e., a hierarchy or cascade of layers) as the target of the processes or algorithms of a given layer. In an image processing or reconstruction context, this may be characterized as different layers corresponding to the different feature levels or resolution in the data. In general, the processing from one representation space to the next-level representation space can be considered as one ‘stage’ of the process. Each stage of the reconstruction can be performed by separate neural networks or by different parts of one larger neural network.”, thus, different layers, including hidden layers, may correspond to different types of scattering of radiation); and 
the different respective types of scattering of the radiation to which differing units correspond comprise reflection, transmission, absorption, refraction, diffraction, interference, polarization, dispersion, elastic scattering, or inelastic scattering (Rui, Par. [0061], “In general, inputs to the neural network 248 may include transmission profiles, emission profiles, attenuation profiles, single scatter profiles, clinical patient information, reconstructed images, scout scans or atlas images. Outputs from the neural network 248 may include single scatter profiles, multiple scatter profiles, total scatter profiles, scatter-corrected emission profiles, scatter-corrected transmission profiles, scatter-corrected attenuation profiles, and scatter-kernel parameters. The functionality of the network as discussed herein is to estimate scattered radiation.”, thus, different respective types of scattering, such as transmission, are fed as input into the neural network)

Regarding Claim 27, Rui teaches a data processing apparatus, comprising: 
a neural network with its network architecture (Rui, Par. [0006], “The one or more executable routines, when executed by the processing component, cause acts to be performed comprising: accessing measured data acquired by an imaging scanner; providing the measured data or a single scatter profile derived from the measured data to a trained neural network as an input; receiving as an output from the trained neural network a scatter profile or one or more convolution kernel parameters; and generating a scatter corrected image using the measured data and a final scatter derived from one of the scatter profile or a convolution kernel parameterized with the one or more convolution kernel parameters.”, thus, the neural network is provided with its network architecture) configured based on a model of scattering of radiation (Rui, Par. [0061], “In general, inputs to the neural network 248 may include transmission profiles, emission profiles, attenuation profiles, single scatter profiles, clinical patient information, reconstructed images, scout scans or atlas images. Outputs from the neural network 248 may include single scatter profiles, multiple scatter profiles, total scatter profiles, scatter-corrected emission profiles, scatter-corrected transmission profiles, scatter-corrected attenuation profiles, and scatter-kernel parameters. The functionality of the network as discussed herein is to estimate scattered radiation.”, therefore, a neural network is provided with its network architecture configured based on a model of scattering radiation) by a material structure of a physical system along the radiation's path (Rui, Par. [0061], “In general, inputs to the neural network 248 may include transmission profiles, emission profiles, attenuation profiles, single scatter profiles, clinical patient information, reconstructed images, scout scans or atlas images. Outputs from the neural network 248 may include single scatter profiles, multiple scatter profiles, total scatter profiles, scatter-corrected emission profiles, scatter-corrected transmission profiles, scatter-corrected attenuation profiles, and scatter-kernel parameters. The functionality of the network as discussed herein is to estimate scattered radiation.”, therefore, a neural network is provided with its network architecture configured based on a model of scattering radiation) by a material structure of a physical system along the radiation's path (Rui, Par. [0024-0025], “In practice, such tomographic reconstruction approaches assume that a detection event corresponds to a detected particle or photon that has traveled in a straight line-of-flight, such as from an emission location or radiation source. However, some number of detected events arise from non-linear trajectories, where the detected particle or photon deviates from a straight path through the imaged volume due to one or multiple interactions with other structures or particles within the imaged volume. Such scattering is a source of artifacts and the correction of scattering is of benefit in obtaining high quality images for diagnosis or obtaining quantitative measurement metrics from the images. In conventional approaches, convolution-based scatter correction algorithms are used for CT, CBCT, PET and X-ray radiography modalities to address scatter artifacts. These algorithms require fine tuning of a convolution kernel, and typically require measurement data for the kernel parameter tuning. This process is complicated and designing an accurate kernel can be difficult.”, therefore, a material structure of a physical system along the radiation’s path is disclosed).

Regarding Claim 30, Rui teaches a computer program product comprising machine readable instructions for causing a data processing apparatus (Rui, Par. [0050], “The processor 224 may include multiple microprocessors, one or more “general-purpose” microprocessors, one or more special-purpose microprocessors, and/or one or more application specific integrated circuits (ASICS), system-on-chip (SoC) device, or some other processor configuration. For example, the processor 224 may include one or more reduced instruction set (RISC) processors or complex instruction set (CISC) processors. The processor 224 may execute instructions to carry out the operation of the PET or SPECT system 210. These instructions may be encoded in programs or code stored in a tangible non-transitory computer-readable medium (e.g., an optical disc, solid state device, chip, firmware, etc.) such as the memory 226, 228.”, therefore, machine readable instructions for causing an apparatus to perform operations is disclosed) to perform operations of the method of claim 16 (See Claim 16 – rejected under the same rationale).

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


16.	Claims 17, 20-21, 23-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Rui et al. (hereinafter Rui) (US PG-PUB 20180330233), in view of Gellineau et al. (hereinafter Gellineau) (US PG-PUB 20180350699).
Regarding Claim 17, Rui teaches a method of determining a characteristic of a physical system having a material structure comprising: 
receiving a trained neural network with its network architecture (Rui, Par. [0005], “In one embodiment, a method is provided. In accordance with this method, measured data is acquired from an imaging scanner. The measured data or a single scatter profile derived from the measured data is provided to a trained neural network as an input. A scatter profile or one or more convolution kernel parameters is received as an output from the trained neural network. A scatter corrected image is generated using the measured data and a final scatter estimate derived from one of the scatter profile or a convolution kernel parameterized with the one or more convolution kernel parameters”, thus a trained neural network with its network architecture is received) configured based on a model of scattering of radiation (Rui, Par. [0061], “In general, inputs to the neural network 248 may include transmission profiles, emission profiles, attenuation profiles, single scatter profiles, clinical patient information, reconstructed images, scout scans or atlas images. Outputs from the neural network 248 may include single scatter profiles, multiple scatter profiles, total scatter profiles, scatter-corrected emission profiles, scatter-corrected transmission profiles, scatter-corrected attenuation profiles, and scatter-kernel parameters. The functionality of the network as discussed herein is to estimate scattered radiation.”, therefore, a neural network is provided with its network architecture configured based on a model of scattering radiation) by the material structure along the radiation's path (Rui, Par. [0024-0025], “In practice, such tomographic reconstruction approaches assume that a detection event corresponds to a detected particle or photon that has traveled in a straight line-of-flight, such as from an emission location or radiation source. However, some number of detected events arise from non-linear trajectories, where the detected particle or photon deviates from a straight path through the imaged volume due to one or multiple interactions with other structures or particles within the imaged volume. Such scattering is a source of artifacts and the correction of scattering is of benefit in obtaining high quality images for diagnosis or obtaining quantitative measurement metrics from the images. In conventional approaches, convolution-based scatter correction algorithms are used for CT, CBCT, PET and X-ray radiography modalities to address scatter artifacts. These algorithms require fine tuning of a convolution kernel, and typically require measurement data for the kernel parameter tuning. This process is complicated and designing an accurate kernel can be difficult.”, therefore, a material structure of a physical system along the radiation’s path is disclosed); and 
Rui does not teach using the trained neural network to determine the characteristic of the physical system. 
However, Gellineau teaches using the trained neural network to determine the characteristic of the physical system (Gellineau, Par. [0130], “Scatterometry measurements as described herein may be used to determine characteristics of a variety of semiconductor structures. Exemplary structures include, but are not limited to, FinFETs, low-dimensional structures such as nanowires or graphene, sub 10 nm structures, lithographic structures, through substrate vias (TSVs), memory structures such as DRAM, DRAM 4F2, FLASH, MRAM and high aspect ratio memory structures. Exemplary structural characteristics include, but are not limited to, geometric parameters such as line edge roughness, line width roughness, pore size, pore density, side wall angle, profile, critical dimension, pitch, thickness, overlay, and material parameters such as electron density, composition, grain structure, morphology, stress, strain, and elemental identification. In some embodiments, the metrology target is a periodic structure. In some other embodiments, the metrology target is aperiodic”, therefore, scatterometry measurements obtained by the trained neural network may be used to determine characteristics of the physical system, such as characteristics of a variety of semiconductor structures).

Rui does not explicitly disclose using the trained neural network to determine the characteristic of the physical system. However, Gellineau teaches using the trained neural network to determine the characteristic of the physical system (Gellineau, Par. [0130], “Scatterometry measurements as described herein may be used to determine characteristics of a variety of semiconductor structures. Exemplary structures include, but are not limited to, FinFETs, low-dimensional structures such as nanowires or graphene, sub 10 nm structures, lithographic structures, through substrate vias (TSVs), memory structures such as DRAM, DRAM 4F2, FLASH, MRAM and high aspect ratio memory structures. Exemplary structural characteristics include, but are not limited to, geometric parameters such as line edge roughness, line width roughness, pore size, pore density, side wall angle, profile, critical dimension, pitch, thickness, overlay, and material parameters such as electron density, composition, grain structure, morphology, stress, strain, and elemental identification. In some embodiments, the metrology target is a periodic structure. In some other embodiments, the metrology target is aperiodic”, therefore, scatterometry measurements obtained by the trained neural network may be used to determine characteristics of the physical system, such as characteristics of a variety of semiconductor structures). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of receiving a trained neural network with its network architecture configured based on a model of scattering of radiation by the material structure along the radiation’s path as disclosed by Rui, to include using the trained neural network to determine the characteristic of the physical system as disclosed by Gellineau. One of ordinary skill in the art would have been motivated to make this modification to enable the trained neural network to determine characteristics of a physical system whilst avoiding generalization and sample destruction from incorrect predictions, such that a more efficient system is produced and promotes higher yield (Gellineau, Par. [0004], “Metrology processes are used at various steps during a semiconductor manufacturing process to detect defects on wafers to promote higher yield. A number of metrology based techniques including scatterometry and reflectometry implementations and associated analysis algorithms are commonly used to characterize critical dimensions, film thicknesses, composition and other parameters of nanoscale structures. X-ray scatterometry techniques offer the potential for high throughput without the risk of sample destruction.”) 

Regarding Claim 20, Rui teaches the method of claim 16. However, Rui in view of Gellineau teaches wherein: 
different hidden layers of the neural network correspond to different scattering of the radiation along the radiation's path with different respective portions of the physical system (Rui, Par. Par. [0029], “As discussed herein, deep learning techniques (which may also be known as deep machine learning, hierarchical learning, or deep structured learning) are a branch of machine learning techniques that employ mathematical representations of data and artificial neural network for learning. By way of example, deep learning approaches may be characterized by their use of one or more algorithms to extract or model high level abstractions of a type of data of interest. This may be accomplished using one or more processing layers, with each layer typically corresponding to a different level of abstraction or a different stage or phase of a process or event and, therefore potentially employing or utilizing different aspects of the initial data or outputs of a preceding layer (i.e., a hierarchy or cascade of layers) as the target of the processes or algorithms of a given layer. In an image processing or reconstruction context, this may be characterized as different layers corresponding to the different feature levels or resolution in the data. In general, the processing from one representation space to the next-level representation space can be considered as one ‘stage’ of the process. Each stage of the reconstruction can be performed by separate neural networks or by different parts of one larger neural network.”, thus, different layers, including hidden layers, may correspond to different types of scattering of radiation); and, 
the portions comprise material discontinuities (Gellineau, Par. [0044], “Methods and systems for estimating values of process parameters, structural parameters, or both, based on x-ray scatterometry measurements of partially fabricated, high aspect ratio semiconductor structures are presented herein. X-ray scatterometry measurements of high aspect ratio structures are performed at one or more steps of a fabrication process flow. Exemplary process steps include etch, deposition, and lithography processes. The measurements are performed quickly and with sufficient accuracy to enable yield improvement of an on-going semiconductor fabrication process flow. In some examples, measurements performed while the wafer is being processed are used to control the on-going process. High aspect ratio structures include sufficient overall scattering volume and material contrast to efficiently scatter incident x-rays. The collected, scattered x-rays enable accurate estimation of structural parameters of interest of measured devices. The x-ray energy is high enough to penetrate the silicon wafer and process gases in the optical path with minimal signal contamination.”, therefore, the portions comprise material discontinuities, such that incident x-rays are efficiently scattered).
The reasons of obviousness have been noted in the rejection of Claim 17 above and applicable herein.

Regarding Claim 21, Rui in view of Gellineau teaches the method of claim 20, wherein the portions comprise interfaces between differing material layers (Gellineau, Par. [0150], “As used herein, the term “wafer” generally refers to substrates formed of a semiconductor or non-semiconductor material. Examples include, but are not limited to, monocrystalline silicon, gallium arsenide, and indium phosphide. Such substrates may be commonly found and/or processed in semiconductor fabrication facilities. In some cases, a wafer may include only the substrate (i.e., bare wafer). Alternatively, a wafer may include one or more layers of different materials formed upon a substrate. One or more layers formed on a wafer may be “patterned” or “unpatterned.” For example, a wafer may include a plurality of dies having repeatable pattern features.”, thus, the portions comprise interfaces between differing material layers).
The reasons of obviousness have been noted in the rejection of Claim 17 above and applicable herein.

Regarding Claim 23, Rui teaches the method of claim 16. However, Rui in view of Gellineau teaches wherein the physical system comprises an optical system and the characteristic comprises an optical response of the optical system (Gellineau, Par. [0053], “As depicted in FIG. 1, the optical elements of the x-ray scatterometer are located outside of the process chamber 104. Ionized particles are present in the process chamber of both etch and deposition processes. Optical elements must be located sufficiently far away from the wafer to avoid disturbing the magnetic fields induced by the process. In addition, ionized particles may accumulate on optical elements located in the process chamber, and thus it is not practical to include the optical elements in the process chamber.”, therefore, optical elements of the x-ray scatterometer are disclosed).
The reasons of obviousness have been noted in the rejection of Claim 17 above and applicable herein.

Regarding Claim 24, Rui teaches the method of claim 16. However, Rui in view of Gellineau teaches wherein the physical system comprises an acoustic system and the characteristic comprises an acoustic response of the acoustic system (Gellineau, Par. [0017], “In general, there are many methods of process monitoring using combinations of optical, acoustic and electron beam tools. These techniques measure the device directly, specially designed targets, or specific monitor wafers. However, the inability to measured parameters of interest of high aspect ratio structures in a cost effective and timely manner results in low yield, particularly in the memory sector of a wafer.”, thus, acoustic elements/tools are disclosed).
The reasons of obviousness have been noted in the rejection of Claim 17 above and applicable herein.

Regarding Claim 25, Rui teaches the method of claim 16. However, Rui in view of Gellineau teaches wherein the physical system comprises a multilayer on a substrate (Gellineau, Par. [0150-0152], “As used herein, the term “wafer” generally refers to substrates formed of a semiconductor or non-semiconductor material. Examples include, but are not limited to, monocrystalline silicon, gallium arsenide, and indium phosphide. Such substrates may be commonly found and/or processed in semiconductor fabrication facilities. In some cases, a wafer may include only the substrate (i.e., bare wafer). Alternatively, a wafer may include one or more layers of different materials formed upon a substrate. One or more layers formed on a wafer may be “patterned” or “unpatterned.” For example, a wafer may include a plurality of dies having repeatable pattern features. A “reticle” may be a reticle at any stage of a reticle fabrication process, or a completed reticle that may or may not be released for use in a semiconductor fabrication facility. A reticle, or a “mask,” is generally defined as a substantially transparent substrate having substantially opaque regions formed thereon and configured in a pattern. The substrate may include, for example, a glass material such as amorphous SiO.sub.2. A reticle may be disposed above a resist-covered wafer during an exposure step of a lithography process such that the pattern on the reticle may be transferred to the resist. One or more layers formed on a wafer may be patterned or unpatterned. For example, a wafer may include a plurality of dies, each having repeatable pattern features. Formation and processing of such layers of material may ultimately result in completed devices. Many different types of devices may be formed on a wafer, and the term wafer as used herein is intended to encompass a wafer on which any type of device known in the art is being fabricated.”, thus, the physical system comprises a multilayer on a substrate).
The reasons of obviousness have been noted in the rejection of Claim 17 above and applicable herein.

Regarding Claim 26, Rui teaches the method of claim 16. However, Rui in view of Gellineau teaches wherein the neural network having its architecture configured based on the model is further provided with a second neural network in parallel and wherein the neural networks share the same input and outputs (Gellineau, Par. [0077-0078], “In general, any of the trained models described herein is implemented as a neural network model. In other examples, any of the trained models may be implemented as a linear model, a non-linear model, a polynomial model, a response surface model, a support vector machines model, a decision tree model, a random forest model, a deep network model, a convolutional network model, or other types of models. In some examples, any of the trained models described herein may be implemented as a combination of models. Additional description of model training and the use of trained measurement models for semiconductor measurements is provided in U.S. Patent Publication No. 2016/0109230 by Pandev et al., the content of which is incorporated herein by reference in its entirety.”, thus, the model may be implemented as a combination of neural networks, i.e. first and second neural networks sharing input/output)
The reasons of obviousness have been noted in the rejection of Claim 17 above and applicable herein.

Regarding Claim 28, Rui teaches an apparatus for reconstructing an approximate structure of physical system having a material structure, the apparatus comprising: 
a processor (Rui, Par. [0050], “The processor 224 may include multiple microprocessors, one or more “general-purpose” microprocessors, one or more special-purpose microprocessors, and/or one or more application specific integrated circuits (ASICS), system-on-chip (SoC) device, or some other processor configuration. For example, the processor 224 may include one or more reduced instruction set (RISC) processors or complex instruction set (CISC) processors. The processor 224 may execute instructions to carry out the operation of the PET or SPECT system 210. These instructions may be encoded in programs or code stored in a tangible non-transitory computer-readable medium (e.g., an optical disc, solid state device, chip, firmware, etc.) such as the memory 226, 228. In certain embodiments, the memory 226 may be wholly or partially removable from the controller 216, 218.”, therefore a processor is disclosed) configured to: 
determine at least one model characteristic of the physical system using a method of providing a trained neural network (See introduction of Gellineau reference below which teaches this limitation) comprising: 
providing a neural network with its network architecture (Rui, Par. [0006], “The one or more executable routines, when executed by the processing component, cause acts to be performed comprising: accessing measured data acquired by an imaging scanner; providing the measured data or a single scatter profile derived from the measured data to a trained neural network as an input; receiving as an output from the trained neural network a scatter profile or one or more convolution kernel parameters; and generating a scatter corrected image using the measured data and a final scatter derived from one of the scatter profile or a convolution kernel parameterized with the one or more convolution kernel parameters.”, thus, the neural network is provided with its network architecture) configured based on a model of scattering of radiation (Rui, Par. [0061], “In general, inputs to the neural network 248 may include transmission profiles, emission profiles, attenuation profiles, single scatter profiles, clinical patient information, reconstructed images, scout scans or atlas images. Outputs from the neural network 248 may include single scatter profiles, multiple scatter profiles, total scatter profiles, scatter-corrected emission profiles, scatter-corrected transmission profiles, scatter-corrected attenuation profiles, and scatter-kernel parameters. The functionality of the network as discussed herein is to estimate scattered radiation.”, therefore, a neural network is provided with its network architecture configured based on a model of scattering radiation) by a material structure of a physical system along the radiation's path (Rui, Par. [0024-0025], “In practice, such tomographic reconstruction approaches assume that a detection event corresponds to a detected particle or photon that has traveled in a straight line-of-flight, such as from an emission location or radiation source. However, some number of detected events arise from non-linear trajectories, where the detected particle or photon deviates from a straight path through the imaged volume due to one or multiple interactions with other structures or particles within the imaged volume. Such scattering is a source of artifacts and the correction of scattering is of benefit in obtaining high quality images for diagnosis or obtaining quantitative measurement metrics from the images. In conventional approaches, convolution-based scatter correction algorithms are used for CT, CBCT, PET and X-ray radiography modalities to address scatter artifacts. These algorithms require fine tuning of a convolution kernel, and typically require measurement data for the kernel parameter tuning. This process is complicated and designing an accurate kernel can be difficult.”, therefore, a material structure of a physical system along the radiation’s path is disclosed); and 
training the neural network (Rui, Par. [0008], “In an additional embodiment, a method for training a neural network is provided. In accordance with this method, a set of training data is probabilistically generated. A neural network is trained using the set of training data to output a scatter profile, a multiple scatter profile, a scatter-corrected dataset, or one or more parameters of a scatter convolution kernel”, thus, the neural network is trained); 

Rui does not teach an illumination system configured to illuminate the physical system with radiation.
However, Gellineau teaches an illumination system configured to illuminate the physical system with radiation (Gellineau, Par. [0054], “In the depicted embodiment, the SAXS metrology system includes an x-ray illumination subsystem 125 including an x-ray illumination source 110, focusing optics 111, beam divergence control slit 112, intermediate slit 113, and a beam shaping slit mechanism 120. The x-ray illumination source 110 is configured to generate x-ray radiation suitable for T-SAXS measurements. In some embodiments, the x-ray illumination source 110 is configured to generate wavelengths between 0.01 nanometers and 1 nanometer. In general, any suitable high-brightness x-ray illumination source capable of generating high brightness x-rays at flux levels sufficient to enable high-throughput, inline metrology may be contemplated to supply x-ray illumination for T-SAXS measurements. In some embodiments, an x-ray source includes a tunable monochromator that enables the x-ray source to deliver x-ray radiation at different, selectable wavelengths.”, therefore, the illumination subsystem is configured to illuminate the physical system with radiation);

Rui does not teach a detection system configured to detect a detected characteristic of physical system arising from the illumination.
However, Gellineau teaches a detection system configured to detect a detected characteristic of physical system arising from the illumination (Gellineau, Par. [0068-0070], “X-ray detector 119 collects x-ray radiation 114 scattered from specimen 101 and generates an output signals 135 indicative of properties of specimen 101 that are sensitive to the incident x-ray radiation in accordance with a T-SAXS measurement modality. In some embodiments, scattered x-rays 114 are collected by x-ray detector 119 while specimen positioning system 140 locates and orients specimen 101 to produce angularly resolved scattered x-rays. In some embodiments, a T-SAXS system includes one or more photon counting detectors with high dynamic range (e.g., greater than 10.sup.5). In some embodiments, a single photon counting detector detects the position and number of detected photons. In some embodiments, the x-ray detector resolves one or more x-ray photon energies and produces signals for each x-ray energy component indicative of properties of the specimen. In some embodiments, the x-ray detector 119 includes any of a CCD array, a microchannel plate, a photodiode array, a microstrip proportional counter, a gas filled proportional counter, a scintillator, or a fluorescent material.”, therefore, a detector is configured to detect a detected characteristic of a physical system arising from the illumination);

Rui does not teach a processor configured to determine at least one model characteristic of the physical system using a method of providing a trained neural network. 
However, Gellineau teaches a processor configured to determine at least one model characteristic of the physical system (Gellineau, Par. [0130], “Scatterometry measurements as described herein may be used to determine characteristics of a variety of semiconductor structures.”, thus, at least one model characteristic of the physical system is determined) using a method of providing a trained neural network (Gellineau, Par. [0076-0077], “In some other examples, a measurement model is trained by a machine learning algorithm to relate many samples of scattering images and known process conditions, geometric parameter values, or both. In this manner, the trained measurement model maps measured scattering images to estimated values of process parameters, geometric parameters, or both. In some examples, the trained measurement model is a signal response metrology (SRM) model that defines a direct, functional relationship between actual measurements and parameters of interest. In general, any of the trained models described herein is implemented as a neural network model. In other examples, any of the trained models may be implemented as a linear model, a non-linear model, a polynomial model, a response surface model, a support vector machines model, a decision tree model, a random forest model, a deep network model, a convolutional network model, or other types of models.”, therefore, the measurement model is implemented as a trained neural network model).

Rui does not teach determining an approximate structure of the physical system from a difference between the detected characteristic and at least one model characteristic of the physical system.
However, Gellineau teaches determining an approximate structure of the physical system from a difference between the detected characteristic and at least one model characteristic of the physical system (Gellineau, Par. [0022-0024], “In a further aspect, a SAXS system estimates values of one or more parameters of interest (e.g., process parameter values, structural parameter values, or both) based on scatterometry measurements of wafers under process using a measurement model. In another further aspect, process corrections are determined based on the measured values of the parameters of interest and the corrections are communicated to the process tool to change one or more process control parameters of the process tool. In some embodiments, SAXS measurements are performed and process control parameters are updated while the process is being executed on the measured structure. In some embodiments, SAXS measurements are performed after a particular process step and process control parameters associated with that process step are updated for processing of future devices by that process step. In some embodiments, SAXS measurements are performed after a particular process step and process control parameters associated with a subsequent process step are updated for processing of the measured device or other devices by the subsequent process step. The measurement frequency of a particular high aspect ratio structure under fabrication depends on the stability of the monitored process parameter. Moreover, the length of measurement time required depends on the scattering sensitivity to changes in the monitored process variable. Measuring a scattering signal in-situ provides the fastest measurement of process conditions but with the highest degree of uncertainty. Whereas, longer measurement times provide greater precision and certainty of the measured parameters. In general, process parameters that affect the entire scattering volume (e.g., etch time) can be monitored the fastest, while other parameters (e.g., minor deviations of the etch profile) require either a moving average or longer measurement time to achieve meaningful results. Thus, these parameters can only be controlled on a slower basis.”, thus, a structure of the physical system is determined based on differences between detected characteristics and model characteristics of the physical system)
The reasons of obviousness have been noted in the rejection of Claim 17 above and applicable herein.

Regarding Claim 29, Rui in view of Gellineau teaches a lithographic cell (Gellineau, Par. [0130], “Scatterometry measurements as described herein may be used to determine characteristics of a variety of semiconductor structures. Exemplary structures include, but are not limited to, FinFETs, low-dimensional structures such as nanowires or graphene, sub 10 nm structures, lithographic structures, through substrate vias (TSVs), memory structures such as DRAM, DRAM 4F2, FLASH, MRAM and high aspect ratio memory structures. Exemplary structural characteristics include, but are not limited to, geometric parameters such as line edge roughness, line width roughness, pore size, pore density, side wall angle, profile, critical dimension, pitch, thickness, overlay, and material parameters such as electron density, composition, grain structure, morphology, stress, strain, and elemental identification. In some embodiments, the metrology target is a periodic structure. In some other embodiments, the metrology target is aperiodic.”, therefore, a lithographic structure is disclosed) comprising the apparatus of claim 28 (See claim 28 – rejected under the same rationale).
The reasons of obviousness have been noted in the rejection of Claim 17 above and applicable herein.

17.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rui et al. (hereinafter Rui) (US PG-PUB 20180330233), in view of David et al. (hereinafter David) (US PG-PUB 20190108436).
Regarding Claim 18, Rui teaches the method of claim 16. 
Rui does not teach wherein the network architecture is configured based on the model by configuring parameters comprising number of units per hidden layer, number of hidden layers, layer interconnection, or dropout.
However, David teaches wherein the network architecture is configured based on the model by configuring parameters comprising number of units per hidden layer, number of hidden layers, layer interconnection, or dropout (David, Par. [0098], “Local endpoint device(s) 550 may include one or more input device(s) 552 for receiving input from a user (e.g., neural network parameters, such as, numbers, sizes, dimensions and configurations of neurons, synapses, and layers, accuracy or training thresholds, etc.).”, thus, the neural network architecture is configured based on the model by configuring parameters, such as number of neurons per layer, number of layers, connections, and more).

	Rui does not explicitly disclose wherein the network architecture is configured based on the model by configuring parameters comprising number of units per hidden layer, number of hidden layers, layer interconnection, or dropout and wherein the providing the neural network comprises providing one or more skip connections between non-adjacent neural network layers. However, David teaches wherein the network architecture is configured based on the model by configuring parameters comprising number of units per hidden layer, number of hidden layers, layer interconnection, or dropout (David, Par. [0098], “Local endpoint device(s) 550 may include one or more input device(s) 552 for receiving input from a user (e.g., neural network parameters, such as, numbers, sizes, dimensions and configurations of neurons, synapses, and layers, accuracy or training thresholds, etc.).”, thus, the neural network architecture is configured based on the model by configuring parameters, such as number of neurons per layer, number of layers, connections, and more) and wherein the providing the neural network comprises providing one or more skip connections between non-adjacent neural network layers (David, Par. [0028], “This compact representation further provides an efficient way to identify weights of “skip connections” (e.g., connections between non-adjacent or distant layer neurons). Generally, conventional neural networks only model weights of local connections between adjacent layers because the number of connections grows exponentially with the number of interrelated layers. This results in an exponential increase in the matrix size (adding weights that are mostly zero or approximately zero) and an exponential increase in the number of computations (adding results that are mostly zero), all with little effect on the neural network. Accordingly, conventional neural networks generally avoid skip or cross-layer connection and only model local connections. However, according to embodiments of the invention, because each weight is individually indexed, one or more non-zero weights may be individually added to the neural network that represent connections between any non-adjacent or distant layers, without adding the mostly zero weights that represent no cross-layer connection. Accordingly, embodiments of the invention improve the accuracy of the neural network by adding skip connection weights, without the typical detriment of a massive increase in storage.”, thus, the neural network comprises providing one or more skip connections between non-adjacent neural network layers). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of providing a trained neural network comprising providing a neural network with its network architecture configured based on a model of scattering radiation by a material structure of a physical system along the radiation’s path as disclosed by Rui, to include the ability to configure parameters and provide one or more skip connections between non-adjacent neural network layers as disclosed by David. One of ordinary skill in the art would have been motivated to make this modification to improve training of the neural network by including configurable/tunable parameters and skip connections between non-adjacent layers, such that the network is more efficient and has improved accuracy (David, Par. [0028], “This compact representation further provides an efficient way to identify weights of “skip connections” (e.g., connections between non-adjacent or distant layer neurons). Generally, conventional neural networks only model weights of local connections between adjacent layers because the number of connections grows exponentially with the number of interrelated layers. This results in an exponential increase in the matrix size (adding weights that are mostly zero or approximately zero) and an exponential increase in the number of computations (adding results that are mostly zero), all with little effect on the neural network. Accordingly, conventional neural networks generally avoid skip or cross-layer connection and only model local connections. However, according to embodiments of the invention, because each weight is individually indexed, one or more non-zero weights may be individually added to the neural network that represent connections between any non-adjacent or distant layers, without adding the mostly zero weights that represent no cross-layer connection. Accordingly, embodiments of the invention improve the accuracy of the neural network by adding skip connection weights, without the typical detriment of a massive increase in storage.”) 

Regarding Claim 19, Rui teaches the method of claim 16. However, Rui in view of David teaches wherein the providing the neural network comprises providing one or more skip connections between non-adjacent neural network layers (David, Par. [0028], “This compact representation further provides an efficient way to identify weights of “skip connections” (e.g., connections between non-adjacent or distant layer neurons). Generally, conventional neural networks only model weights of local connections between adjacent layers because the number of connections grows exponentially with the number of interrelated layers. This results in an exponential increase in the matrix size (adding weights that are mostly zero or approximately zero) and an exponential increase in the number of computations (adding results that are mostly zero), all with little effect on the neural network. Accordingly, conventional neural networks generally avoid skip or cross-layer connection and only model local connections. However, according to embodiments of the invention, because each weight is individually indexed, one or more non-zero weights may be individually added to the neural network that represent connections between any non-adjacent or distant layers, without adding the mostly zero weights that represent no cross-layer connection. Accordingly, embodiments of the invention improve the accuracy of the neural network by adding skip connection weights, without the typical detriment of a massive increase in storage.”, thus, the neural network comprises providing one or more skip connections between non-adjacent neural network layers) based on reflection of radiation in the model of scattering of the radiation (Gellineau, Par. [0004], “Metrology processes are used at various steps during a semiconductor manufacturing process to detect defects on wafers to promote higher yield. A number of metrology based techniques including scatterometry and reflectometry implementations and associated analysis algorithms are commonly used to characterize critical dimensions, film thicknesses, composition and other parameters of nanoscale structures. X-ray scatterometry techniques offer the potential for high throughput without the risk of sample destruction.”, therefore, the model is based on scatterometry and reflectometry).
The reasons of obviousness have been noted in the rejection of Claim 18 above and applicable herein.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Pandev et al. (US PG-PUB 20160109230) disclosed a signal response metrology (SRM) measurement model that is implemented as a neural network model and is structured to receive measurement data generated by a metrology system and directly determine structural parameter values associated with each measurement target.
Hench et al. (US PG-PUB 20180113084) disclosed methods and systems for calibrating location of x-ray beam incidence onto a specimen in an x-ray scatterometry metrology system, using an illumination beam.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devika S Maharaj whose telephone number is 571-272-0829. The examiner can normally be reached Monday - Thursday 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123